DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/17/2022 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-8 & 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20210193785, hereinafter Kim 785’), in view of Kim et al. (US 20180061315, hereinafter Kim 315’).
As to claim 1, Kim 785’ teaches a display panel [abstract & figs. 1-2] comprising: 
a display region (display area AA) [figs. 1-2 & para. 53], the display region comprising a first display region (transparent display area AA1) [figs. 1-2 & para. 53] and a second display region (opaque display area AA2) [figs. 1-2 & para. 53], the first display region comprising a transparent sub-display region (transparent display area AA1) [figs. 1-2 & para. 53], the transparent sub-display region having a light transmittance higher than a light transmittance of the second display region [para. 53]; and
a light emission controller (gate driver 200) [figs. 2 & 5 & para. 51 & 61].
Kim 785’ does not explicitly teach wherein the light emission controller utilizes a first light emission controller and a second light emission controller, the first light emission controller being configured to provide a light emission control signal to a plurality of pixel rows of the first display region, the second light emission controller being configured to provide a light emission control signal to a plurality of pixel rows of the second display region.
Kim 315’ teaches the concept of a display panel [figs. 1 & 3] that utilizes a first light emission controller (stages est11 & est12 of light emission driver 400) [figs. 3 & 9-10c & para. 187] and a second light emission controller (stages est21, est22, to est2j of light emission driver 400) [figs. 3 & 9-10c & para. 187], the first light emission controller being configured to provide a light emission control signal to a plurality of pixel rows of a first display region (first display area 110 of pixel area aa, corresponding start signal flm1) [figs. 3 & 9-10c & para. 186-207], the second light emission controller being configured to provide a light emission control signal to a plurality of pixel rows of a second display region (second display area 120 of pixel area aa, corresponding start signal flm2) [figs. 3 & 9-10c & para. 186-207].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the light emission controller of the display panel of Kim 785’, such that the light emission controller utilizes a first light emission controller and a second light emission controller, the first light emission controller being configured to provide a light emission control signal to a plurality of pixel rows of the first display region, the second light emission controller being configured to provide a light emission control signal to a plurality of pixel rows of the second display region, as taught by Kim 315’, to improve image quality, as taught by Kim 315’ [para. 7].
As to claim 2, Kim 785’ as modified by Kim 315’ teaches the display panel according to claim 1, further comprising:
a timing controller (timing controller 500) [Kim 315’: fig. 3 & para. 192 & 194]; 
wherein the timing controller is configured to provide a light emission driving signal to the first light emission controller and the second light emission controller (first start signal flm1 & second start signal flm2) [Kim 315’: figs. 3 & 9-10c & para. 192 & 194].
As to claim 3, Kim 785’ as modified by Kim 315’ teaches the display panel according to claim 2, further comprising: 
a gate driver (scan driver 200) [Kim 315’: fig. 3 & para. 116-117]; 
wherein the gate driver is configured to provide a gate driving signal (scan signals) [Kim 315’: fig. 3 & para. 116-117] to a pixel row of the display region, and the timing controller is configured to provide a scan driving signal to the gate driver (gate control signal GCS) [Kim 315’: fig. 3 & para. 116-117].
As to claim 4, Kim 785’ as modified by Kim 315’ teaches the display panel according to claim 2, further comprising: 
a data driver (data driver 300) [Kim 315’: fig. 3 & para. 124-125]; 
wherein the data driver is configured to provide a data signal (data signals) [Kim 315’: fig. 3 & para. 124-125] to a pixel column of the display region, and the timing controller is configured to provide a data driving signal to the data driver (data control signal DCS) [Kim 315’: fig. 3 & para. 124-125].
As to claim 5, Kim 785’ as modified by Kim 315’ teaches the display panel according to claim 1, wherein a pixel anode of the transparent sub-display region is made of a transparent material (anode of first organic light emitting diode oled1 of first pixel 110a in transparent area aa1) [Kim 785’: figs. 1-2 & 7 & para. 99-100 & 95]; 
the transparent material comprises at least one of indium tin oxide, indium zinc oxide, silver-doped indium tin oxide, and silver-doped indium zinc oxide [Kim 785’: para. 99-100, 196-197, 200, & 207].
As to claim 6, Kim 785’ as modified by Kim 315’ teaches the display panel according to claim 5, wherein the pixel anode of the transparent sub-display region is a pixel anode of a monolayer structure (single layer of ITO) [Kim 785’: para. 99-100, 196-197, 200, & 207].
As to claim 7, Kim 785’ as modified by Kim 315’ teaches the display panel according to claim 5, wherein the pixel anode of the transparent sub-display region is a pixel anode of a multilayer structure (ITO & Ag forming double layer) [Kim 785’: para. 99-100, 196-197, 200, & 207].
As to claim 8, Kim 785’ as modified by Kim 315’ teaches the display panel according to claim 1, further comprising: 
a base substrate [Kim 785’: fig. 7], a backplane module (layers corresponding to first transistor sw1 & second transistor sw2) [Kim 785’: Kim 785’: fig. 7 & para. 101], and a light emitting layer (light emitting layer 30) [Kim 785’: fig. 7 & para. 100] that are stacked in sequence; 
wherein the pixel anode is formed in the light emitting layer [Kim 785’: fig. 7], and the first light emission controller and the second light emission controller are configured to provide a light emission driving signal to the backplane module so that the backplane module drives the light emitting layer to emit light [Kim 315’: figs. 3 & 9-10c & para. 186-207].
As to claim 11, Kim 785’ as modified by Kim 315’ teaches the display panel according to claim 1, wherein the transparent sub-display region coincides with the first display region (transparent display area AA1) [Kim 785’: figs. 1-2 & para. 53].
As to claim 12, Kim 785’ as modified by Kim 315’ teaches the display panel according to claim 1, further comprising: 
a non-display region (peripheral area NA outside of pixel area aa) [Kim 315’: fig. 3 & para. 93 & 123 & Kim 785’: fig. 2] adjacent to the display region; 
wherein the first light emission controller and the second light emission controller are located within the non-display region [Kim 315’: fig. 3 & para. 123].
As to claim 13, Kim 785’ as modified by Kim 315’ teaches a display device [Kim 785’: abstract & Kim 315’: abstract] comprising the display panel according to claim 1 [see above] and a photosensitive element (camera 600) [Kim 785’: fig. 1 & para. 53-54 & 73-74], the photosensitive element being arranged on a back side of the display panel and configured to receive light passing through the transparent sub-display region (camera 600 positioned on rear surface of display) [Kim 785’: para. 54 & 73-74].
As to claim 14, Kim 785’ as modified by Kim 315’ teaches the display device according to claim 13, wherein the photosensitive element comprises at least one of a photographing camera, an infrared camera, an infrared rangefinder, and an optical fingerprint sensor (camera 600) [Kim 785’: fig. 1 & para. 54 & 73-74 & Kim 315’: fig. 1 & para. 86-87].
As to claim 15, Kim 785’ as modified by Kim 315’ teaches the display device according to claim 13, further comprising: 
a timing controller (timing controller 500) [Kim 315’: fig. 3 & para. 192 & 194]; 
wherein the timing controller is configured to provide a light emission driving signal to the first light emission controller and the second light emission controller (first start signal flm1 & second start signal flm2) [Kim 315’: figs. 3 & 9-10c & para. 192 & 194].
As to claim 16, Kim 785’ as modified by Kim 315’ teaches the display device according to claim 15, further comprising: 
a gate driver (scan driver 200) [Kim 315’: fig. 3 & para. 116-117]; 
wherein the gate driver is configured to provide a gate driving signal (scan signals) [Kim 315’: fig. 3 & para. 116-117] to a pixel row of the display region, and the timing controller is configured to provide a scan driving signal to the gate driver (gate control signal GCS) [Kim 315’: fig. 3 & para. 116-117].
As to claim 17, Kim 785’ as modified by Kim 315’ teaches the display device according to claim 15, further comprising: 
a data driver (data driver 300) [Kim 315’: fig. 3 & para. 124-125]; 
wherein the data driver is configured to provide a data signal (data signals) [Kim 315’: fig. 3 & para. 124-125] to a pixel column of the display region, and the timing controller is configured to provide a data driving signal to the data driver (data control signal DCS) [Kim 315’: fig. 3 & para. 124-125].
As to claim 18, Kim 785’ as modified by Kim 315’ teaches the display device according to claim 13, wherein a pixel anode of the transparent sub-display region is made of a transparent material (anode of first organic light emitting diode oled1 of first pixel 110a in transparent area aa1) [Kim 785’: figs. 1-2 & 7 & para. 99-100 & 95]; 
the transparent material comprises at least one of indium tin oxide, indium zinc oxide, silver-doped indium tin oxide, and silver-doped indium zinc oxide [Kim 785’: para. 99-100, 196-197, 200, & 207].
As to claim 19, Kim 785’ as modified by Kim 315’ teaches the display device according to claim 13, further comprising: 
a base substrate [Kim 785’: fig. 7], a backplane module (layers corresponding to first transistor sw1 & second transistor sw2) [Kim 785’: fig. 7 & para. 101], and a light emitting layer (light emitting layer 30) [Kim 785’: fig. 7 & para. 100] that are stacked in sequence; 
wherein the pixel anode is formed in the light emitting layer [Kim 785’: fig. 7], and the first light emission controller and the second light emission controller are configured to provide a light emission driving signal to the backplane module so that the backplane module drives the light emitting layer to emit light [Kim 315’: figs. 3 & 9-10c & para. 186-207].
As to claim 20, Kim 785’ as modified by Kim 315’ teaches a display method for use in the display panel according to claim 1 [see above]; the display method comprising:
in a detection phase (when IR light source 130 is on, corresponding to sensing, fig. 10b, first light emission controller corresponding to flm1 turns off pixels corresponding to first display area where IR light source 130 is located, see fig. 1) [Kim 315’: figs. 3 & 9-10c & para. 186-207, 111, 106-107, 86-89], the first light emission controller providing a first level to a plurality of pixel rows of the first display region (level corresponding to turning off pixels) [Kim 315’: figs. 3 & 9-10c & para. 186-207, 111, 106-107, 86-89], the second light emission controller providing a second level to a plurality of pixel rows of the second display region row by row at an interval of one clock cycle (pixels in second display region operate normally) [Kim 315’: figs. 3 & 9-10c & para. 186-207, 111, 106-107, 86-89]; 
the first level turning off the pixel rows, the second level lighting up the pixel rows [Kim 315’: figs. 3 & 9-10c & para. 186-207, 111, 106-107, 86-89]; and 
in a display phase [Kim 315’: figs. 3 & 9-10c & para. 186-207, 111, 106-107, 86-89], the first light emission controller providing a second level to a plurality of pixel rows of the first display region row by row at an interval of one clock cycle (when IR light source is off, corresponding to not sensing, first light emission controller corresponding to flm1 turns on pixels in sequential manner for normal display in first display area) [Kim 315’: figs. 3 & 9-10c & para. 186-207, 111, 106-107, 86-89], the second light emission controller providing a second level to a plurality of pixel rows of the second display region row by row at an interval of one clock cycle [Kim 315’: figs. 3 & 9-10c & para. 186-207, 111, 106-107, 86-89], two pixel rows that are directly adjacent to each other between the first display region and the second display region receiving the second level at an interval of one clock cycle [Kim 315’: figs. 3 & 9-10c & para. 186-207, 111, 106-107, 86-89].

 Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim 785’, in view of Kim 315’, and further in view of Evans et al. (US 20170251137).
As to claim 10, Kim 785’ as modified by Kim 315’ teaches the display panel according to claim 1 (see above).
Kim 785’ as modified by Kim 315’ does not explicitly teach an optical module; 
wherein the optical module comprises at least one of a polarizer, an optical glue and a cover glass.
Evans teaches the concept of a display panel [abstract], that utilizes an optical module (cover layer 200) [fig. 2b & para. 56 & 59]; 
wherein the optical module comprises at least one of a polarizer, an optical glue and a cover glass [fig. 2b & para. 56].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the display panel of Kim 785’ as modified by Kim 315’, such that the display panel further utilizes an optical module; wherein the optical module comprises at least one of a polarizer, an optical glue and a cover glass, as taught by Evans, to improve the durability of the display panel by providing a protective layer for the display panel, as one of ordinary skill in the art would appreciate. 

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID TUNG whose telephone number is (571)270-3385. The examiner can normally be reached Monday-Friday; 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID TUNG/Primary Examiner, Art Unit 2694